Conviction is for theft, a misdemeanor; punishment fixed at a fine of $500 and confinement in the county jail for a period of two years.
The property stolen was an automobile casing worth about twenty dollars, which was taken off a Ford automobile.
There was a question of identity. Appellant testified denying the theft. On cross-examination, he admitted that he had previously been charged with theft and had entered a plea of guilty; that he had been punished by a fine of one dollar and one day in jail. On redirect examination, appellant said that he would not have entered the plea of guilty if it had not been for his father. At the time the plea was entered, appellant was in the county jail.
Appellant sought to go further into the matter and to explain that he did not enter the plea because he was guilty but because he was confined in jail and because his father wanted him to do certain work away from town. His father said he was going to pay the fine so that appellant might proceed with his peddling business which would take him out of town, and that it was paid by his father under these circumstances.
The previous offense had no connection with the present case further than to affect the credibility of the appellant as a witness. No limitation was placed upon his testimony in the court's charge, and the *Page 7 
former conviction may have been a factor in enhancing the punishment. The court, in our judgment, was not warranted in refusing to admit the testimony explaining the circumstances and motives attending appellant's plea of guilty in the former case. The plea was proved as a discrediting circumstance against him. The law accorded him the right to explain this testimony in order that he might modify or destroy its adverse effect. Wallace v. State, 82 Tex.Crim. Rep., 200 S.W. Rep., 407; Johnson v. State, 69 Tex.Crim. Rep.; Cowart v. State, 71 Tex. Crim. 116; Tippett v. State, 37 Texas. Rep., 191; Boone v. State, 85 Tex.Crim. Rep.; Oxsheer v. State, 38 Tex. Crim. 499; 43 S.W. Rep., 335; Bruce v. State, 31 Tex.Crim. Rep.; 21 S.W. Rep., 681; Thompson on Trials, Sec. 475; Wigmore on Evidence, Vol. 2, p. 1089; Amer.  Eng. Cyc. Vol. 29, 825; Cyc. of Law  Proc., Vol. 40, p. 2571.
We think the error committed in rejecting this testimony was material, especially when considered in connection with the character of the testimony which was introduced and the heavy penalty assessed.
The judgment is therefore reversed and the cause remanded.
Reversed and remanded.